Case 3:19-cr-30151-SMY Document 4 Filed 10/24/19 Page 1of1 Page ID #6

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

UNITED STATES OF AMERICA

 

 

 

Plaintiff
V. Case Number: 19-30151-SMY
Demtrius D. Moore
Defendant(s)
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Demtrius D. Moore ,

who is accused of an offense or violation based on the following document filed with the court:
& Indictment [1 Superseding Indictment (© Information (J Superseding Information [J Complaint

LJ Probation Violation Petition C) Supervised Release Violation Petition (J Violation Notice [J Order of the Court

This offense is briefly described as follows:
Count 1, 18:1001, Making a False Statement to a Federal Agent
Count 2, 18:912, Impersonating an Officer and Employee of the United States

Date: October 24,2019 6 ‘oo, cop owbeto le
¢ if Issuing officer's signaturg’) ue wt Ch rr ae

City and state: East St. Louis, IL Margaret M. Robertie, Clerk of Court
Printed name and title

 

Return

 

 

This warrant was received on (date) | , and the person was arrested on (dare)
at (city and state)

Date:
Arresting officer's signature

Printed name and title

 

AO-442 (Rev. 11/11) Arrest Warrant MODIFIED SDIL(2/2012)

 
